Peb Cubiam.
In this action by plaintiff, as a material-man, against the defendant, as a contractor, to recover moneys due a subcontractor, consideration for the order upon which the action was based was shown by evidence of materials furnished by the plaintiff to the houses, in. the construction of which the defendant was engaged as contractor; thus distinguishing this from the case of Shaw v. Tonns, 20. App. Div. 39. Otherwise, there was only a question of fact to be determined; and the judgment entered upon its determination by the jury, upon a charge calling for no criticism by this court, may stand.
Present: Scott, Gildebslebve and MacLean, JJ.
Judgment affirmed, with costs.